Title: To Alexander Hamilton from John Ripley, 19 November 1799
From: Ripley, John
To: Hamilton, Alexander


          
            Sir
            Union Camp Novr. 19th 1799
          
          We have from the 13th Regiment on the Genl. Court Martial now sitting at this place 3 Capts & 5 Lieuts—four of which it would greatly promote the recruiting service to have sent to Connecticut recruiting—it is the wish of Colo. Taylor & myself that it may take place, if consistent with your pleasure
          As it is expected the Court will sit for some considerable time—will it be consistent, that 4 of these Gentlemen be excus’d from that service, & others from some other Regiment put on—say in 8 or 10 days?
          With great respect I have the honor to be Sir your most Humble Servant
          
            John Ripley.
          
          Honble Alex. Hamilton
        